Citation Nr: 1413363	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1983 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for PTSD and depression.

These matters were previously remanded in December 2012 for further development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

While the Veteran originally filed a claim for service connection for PTSD, claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities shown.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

A psychiatric disability, to include depressive disorder and PTSD, is not etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated in October 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the April 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  Specifically, VA provided a Formal Finding of Stressor Unavailability in December 2009.  The statement reported that the Veteran was unable to provide a two month date range, any names of soldiers from his unit, or information of the soldiers that were allegedly involved in a live fire accident central to the Veteran's claim.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examination and an obtained adequate opinion in April 2013 concerning the Veteran's claims for service-connection posttraumatic stress disorder.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2013).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2013).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in combat with the enemy during service.  Gaines v. West, 11 Vet. App. 353 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that testimony is found to be satisfactory, credible, and consistent with circumstances, conditions, or hardships of combat service.  38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1)  (2013); Zarycki v. Brown, 6 Vet. App. 91 (1993).

However, if the alleged stressor is not combat-related, then the Veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the testimony or statements.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996). 

Lay evidence may also establish an alleged stressor where:  (1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; (2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; (3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and (4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3) (2013).

Fear of hostile military or terrorist activity occurs where a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).  

The service medical records do not show any reports or claims of psychiatric difficulties.  An August 1982 report of medical history reported that the Veteran did not have nor ever had he ever had any psychiatric difficulties.  At an October 1986 enlistment examination for reserve service, the Veteran reported that he did not have, nor had he ever had, any depression, excessive worry, or nervous trouble of any sort.  His psychiatric examination was normal.

An August 2009 VA treatment record shows that the Veteran sought treatment for depression and PTSD which the Veteran reported began five to six months prior.  The Veteran was evaluated with depression and PTSD and assigned a GAF score of 60.  He reported that he had been unemployed for nine months and had persistent sadness, decrease in energy, and sleep problems.  The Veteran denied suicidal ideation.

A September 2009 VA treatment record diagnosed the Veteran with PTSD and depression, with a GAF score of 55.  The Veteran reported that during a live fire exercise, an armored personnel carrier (APC) drove onto the firing range while he was manning a 50 caliber machine gun and the APC was fired upon.  Subsequently, the range was shut down and he reported being sent off post.  The Veteran also reported an incident where he observed another soldier working on a tire that blew up in the soldier's face.

The Veteran filed a claim for service connection for PTSD in September 2009, asserting that his PTSD was due to the live fire exercise he participated in that resulted in the destruction of a friendly APC.

The Board concedes that the Veteran has a current diagnosis of PTSD.  

The primary assertion of the Veteran is that he has PTSD due to firing upon an APC that mistakenly entered a firing range.  The Board finds that the Veteran has not presented a verified or verifiable stressor on which a service connected diagnosis of PTSD could be caused.  The sole evidence in this matter is the Veteran's own contentions that the claimed event occurred.  Although the Veteran has been diagnosed with PTSD, the Board notes that a diagnosis by a physician or other health care professional that has accepted a Veteran's description of active duty experiences as credible and diagnosed the Veteran as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In April 2013, the Veteran underwent a VA examination concerning his claim for service connection for PTSD.  The VA examiner diagnosed the Veteran with PTSD and a GAF score of 60.  However, the examiner opined that PTSD was less likely than not (less than 50 percent probability) incurred in or caused by service.  The rationale was based upon the absences of any verifiable evidence that the Veteran's claimed stressor of firing upon an APC during a live fire exercise occurred.  The question of whether the Veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Therefore, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of a claimed stressor is a question of fact for adjudicators.  

Here, although the VA examiner found that the Veteran's PTSD was less likely than not related to his active service, the Veteran was still diagnosed with PTSD, which is within the VA examiner's realm of expertise.  However, the Board finds that the credible and competent evidence does not support the Veteran's assertions that he fired upon an occupied APC during a live fire exercise.

If the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to fear of hostile military or terrorist activity, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Moreau v. Brown, 9 Vet. App. 389 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Here, the Board has reviewed the Veteran's service medical records, service personnel records, and all evidence submitted by the Veteran.  The record does not show any reports of treatment or complaints of psychiatric difficulties during active service.  The record supports some of the Veteran's assertions, such as that he was stationed in Baumholder, Germany.  Additionally, the evidence shows that he was an expert with the M-16 rifle and hand grenade.  However, there is no competent or credible evidence that the Veteran was involved in a live fire exercise accident where he fired upon an occupied APC.  Moreover, an attempt was made to procure information regarding the Veteran's contentions in December 2009 by the JSRRC.  However, a memo for the JSRRC reported that the Veteran did not provide sufficient information such as a two month date range or the names or unit of the soldiers involved in the incident to enable a feasible attempt to locate records of the claimed event.  The Board notes that the Veteran has not offered any evidence to corroborate the claimed stressor event except his own testimony.  The Veteran has not provided precise or sufficiently approximate dates or the names of any of the soldiers involved which could be used for verification.  As the stressor did not involve combat or the fear of hostile enemy or terrorist activity, the Veteran's uncorroborated statements alone are insufficient to allow for service connection.  Moreau v. Brown, 9 Vet. App. 389 (1996).  As the Veteran has not provided any credible and competent evidence regarding the claimed incident, the Board finds that service connection for PTSD based on that claimed stressor event must be denied.

However, the Veteran has also been diagnosed with depression.  Therefore, the Board must consider if service connection is warranted for depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran must establish not only the existence of the disability, but also an etiological connection between active service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The credible and competent evidence of record does not show continuity of symptomatology of depression since service.  38 C.F.R. §3.303(b) (2013).  In fact, the evidence of record shows that from discharge in service in 1985, there is no record of any complaint or treatment for any psychiatric disability until August 2009 when the Veteran sought treatment for depression and PTSD.  The mere absence of medical records does not necessarily contradict a Veteran's statements about his symptom history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that the Veteran did not experience any symptoms or complaints of the claimed condition for at least 23 years after service, a factor that weighs against the claim.  In addition, the Veteran denied any psychiatric problems in October 1986, over a year following separation from active service in a reserve service examination.

Additionally, there is no competent medical evidence or opinion that the Veteran's depression or PTSD is related to service, and neither the Veteran has not presented, identified, or even alluded to the existence of any such opinion.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for depression.

The Board has not ignored the Veteran's statements made in support of his claim.  The Veteran has provided statements that his depression and PTSD are due to service.  The Board finds that the Veteran is a layperson, and for the purpose of providing an etiological opinion, he is competent to report observable symptoms he experiences through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between service and the Veteran's depression and PTSD is of a medically complex nature.  The diagnosis and analysis of etiology requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his depression or PTSD.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a psychiatric disability, to include depression and PTSD, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD), is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


